                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    DAMIAN AYARZAGOITIA,
                                                      Case No. 1:19-cv-00284-DCN
                         Plaintiff,
                                                      INITIAL REVIEW ORDER
         v.

    JAY CHRISTENSEN and BRAD
    LITTLE,

                         Defendants.


        The Clerk of Court conditionally filed Plaintiff Damian Ayarzagoitia’s Complaint

as a result of Plaintiff’s status as an inmate and in forma pauperis request. Plaintiff has

since filed an Amended Complaint.1 See Dkt. 7. The Court now reviews the Amended

Complaint to determine whether it or any of the claims contained therein should be

summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record,

and otherwise being fully informed, the Court enters the following Order.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or


1
  After filing his Amended Complaint, Plaintiff also filed a second amended complaint that omitted claims
against Defendant Christensen. Plaintiff has since moved to withdraw the second amended complaint, and
the Court will grant the motion. Therefore, the Court reviews the Amended Complaint (Dkt. 7) as the
operative complaint in this case and will reinstate Jay Christensen as a named defendant.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, ... it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” or if there is an “obvious alternative

explanation” that would not result in liability, the complaint has not stated a claim for relief

that is plausible on its face. Id. at 678, 682 (internal quotation marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”). He is currently incarcerated at Eagle Pass Correctional Facility (“EPCF”) in

Eagle Pass, Texas. EPCF is operated by a private prison company that has contracted with

the IDOC for the housing of Idaho prisoners. Plaintiff was transferred to EPCF from the

Idaho State Correctional Center (“ISCC”) in October 2018. See Compl., Dkt. 7, at 2.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       Plaintiff contends that, before his transfer to EPCF, he sent a concern form to

Defendant Christensen, the warden at ISCC, stating that Plaintiff had a “green light” placed

against him by two prison gangs—the Aryan Knights (“AK”) and the Severely Violent

Criminals (“SVC”). Id. A green light means that every gang member is tasked with

attacking the green-lit inmate on sight. Id. Knowing that members of these gangs were

housed at EPCF, Plaintiff told Defendant Christensen it would not be safe for him to be

transferred.

       Despite these concerns, Plaintiff was transferred to EPCF on October 9, 2018. That

same day, Plaintiff was attacked by prison gang members and suffered serious injury. Id.

at 2–3. Plaintiff later told the Director of the IDOC about the attack, but “nothing has

happened to fix the issue.” Id. at 3. In May 2019, Plaintiff was placed in protective custody

at EPCF, but he believes he is “still at risk of serious physical injury.” Id.

       Plaintiff claims that Defendant Christensen’s inaction, which permitted Plaintiff’s

transfer to EPCF, violated the Eighth Amendment and Idaho Code § 20-241A. Id. at 2–5.

       Plaintiff also asserts claims against Idaho Governor Brad Little. He contends that

Idaho Code §§ 20-209H, 20-209(3) and (4), and 20-241A are unconstitutional as violating

the Eighth or Fourteenth Amendments. Id. at 6–8. Plaintiff also asserts that Idaho Code

§ 20-209H violates other Idaho statutes—specifically, Idaho Code §§ 19-5305(1) and (2),

19-4708(1) and (2)(c), and 19-4707. Id.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
4.     Section 1983 Claims

       A.     Standards of Law

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677 (“[E]ach

Government official, his or her title notwithstanding, is only liable for his or her own

misconduct.”). Section 1983 does not allow for recovery against an employer or principal

simply because an employee or agent committed misconduct. Taylor, 880 F.2d at 1045.

However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there exists ...

a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       A plaintiff can establish this causal connection by alleging that a defendant (1) “set[]

in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series of acts

by others, which [the supervisor] knew or reasonably should have known would cause

others to inflict a constitutional injury”; (3) failed to act or improperly acted in the training,

supervision, or control of his subordinates”; (4) “acquiesc[ed] in the constitutional

deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous indifference

to the rights of others.” Id. at 1205-09.

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, a plaintiff

must show that he is (or was) “incarcerated under conditions posing a substantial risk of

serious harm,” or that he has been deprived of “the minimal civilized measure of life’s

necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal quotation marks omitted). An Eighth Amendment claim requires a plaintiff

to satisfy “both an objective standard—that the deprivation was serious enough to

constitute cruel and unusual punishment—and a subjective standard—deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged must

be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the United

States Supreme Court has explained:




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
                     Not every governmental action affecting the interests or
              well-being of a prisoner is subject to Eighth Amendment
              scrutiny, however. After incarceration, only the unnecessary
              and wanton infliction of pain constitutes cruel and unusual
              punishment forbidden by the Eighth Amendment. To be cruel
              and unusual punishment, conduct that does not purport to be
              punishment at all must involve more than ordinary lack of due
              care for the prisoner’s interests or safety.

Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       With respect to the subjective prong of an Eighth Amendment analysis, a defendant

acts with deliberate indifference only if the defendant (1) was aware of the risk to the

prisoner’s health or safety, and (2) deliberately disregarded that risk. Farmer, 511 U.S. at

837. Prison officials who actually knew of a substantial risk will not be liable under § 1983

“if they responded reasonably to the risk, even if the harm ultimately was not averted.” Id.

at 844. Mere negligence is not sufficient to establish deliberate indifference; rather, the

official’s conduct must have been wanton. Id. at 835.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
subjectively aware of it, a prison official cannot “escape liability for deliberate indifference

by showing that, while he was aware of an obvious, substantial risk to inmate safety, he

did not know that the complainant was especially likely to be assaulted by the specific

prisoner who eventually committed the assault.” Id. at 843.

       The standard governing most constitutional claims of inmates—other than Eighth

Amendment claims—was outlined by the United States Supreme Court in Turner v. Safley,

482 U.S. 78 (1987). There, the Court examined the free speech issue in the context of prison

officials prohibiting correspondence between inmates residing at different state

institutions. The Court held that “when a prison regulation [or official action] impinges on

inmates’ constitutional rights, the regulation [or action] is valid if it is reasonably related

to legitimate penological interests.” Id. at 89.

       The Turner Court identified four factors to consider when determining whether a

prison regulation or prison official’s action is valid: (1) whether there is a “rational

connection between the prison regulation [or official action] and the legitimate

governmental interest put forward to justify it”; (2) whether “there are alternative means

of exercising the right that remain open to prison inmates”; (3) what “impact

accommodation of the asserted constitutional right will have on guards and other inmates,

and on the allocation of prison resources generally”; and (4) whether “ready alternatives”

at a “de minimis cost” exist, which “may be evidence that the regulation [or official action]

is not reasonable, but is an exaggerated response to prison concerns.” Id. at 89-93.

       The Turner analysis appropriately allows prison officials substantial leeway in the

management of their prisons because “[s]ubjecting the day-to-day judgments of prison


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
officials to an inflexible strict scrutiny analysis would seriously hamper their ability to

anticipate security problems and to adopt innovative solutions to the intractable problems

of prison administration.” Id. at 89. Federal courts must apply the Turner test so as to

“accord great deference to prison officials’ assessments of their interests.” Michenfelder v.

Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

       The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law. Due process

claims of prisoners are subject to the deferential Turner analysis. See Washington v.

Harper, 494 U.S. 210, 225 (1990) (rejecting under Turner a due process challenge to

involuntary medication).

       A plaintiff cannot state a colorable due process claim unless he plausibly alleges

that he was deprived of a protected interest. Kentucky Dep’t of Corr. v. Thompson, 490

U.S. 454, 459-60 (1989). Because liberty interests are “generally limited to freedom from

restraint,” the Supreme Court has held that a prisoner possesses a liberty interest under the

federal Constitution only when a change occurs in confinement that imposes an “atypical

and significant hardship ... in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995).

       In addition to this type of liberty interest, which arises under the federal

Constitution, liberty interests can also be created by state law. A state creates such a liberty

interest by passing a statute or administrative rule that “contains mandatory language and

imposes substantive limitations on the discretion of those” making the challenged decision




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
or otherwise taking the challenged government action. Moor v. Palmer, 603 F.3d 658, 661

(9th Cir. 2010).

       Once a plaintiff establishes a protected interest, the second question is what sort of

process was due to the plaintiff. The “essence of due process” is notice and an opportunity

to be heard. Mathews v. Eldridge, 424 U.S. 319, 348 (1976).

       Due process is a flexible concept and calls for such procedural protections as the

particular situation demands. Id. at 334. The specific process to which a person is entitled

depends on the consideration of three factors: (1) the private interest ... affected by the

official action”; (2) “the risk of an erroneous deprivation of such interest through the

procedures used[] and the probable value, if any, of additional or substitute procedural

safeguards”; and (3) “the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 335.

       The Equal Protection Clause of the Fourteenth Amendment guards against arbitrary

discrimination by government officials. Although “all persons similarly circumstanced

shall be treated alike” by governmental entities, F.S. Royster Guano Co. v. Virginia, 253

U.S. 412, 415 (1920), “[t]he Constitution does not require things which are different in fact

or opinion to be treated in law as though they were the same,” Tigner v. Texas, 310 U.S.

141, 147 (1940). Even where similarly situated persons are treated differently by the state,

“state action is presumed constitutional and ‘will not be set aside if any set of facts

reasonably may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th Cir.

1993) (quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
invidious discrimination, the federal courts should defer to the judgment of prison officials.

See id. at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa 2001) (“There

can be no ‘negligent’ violations of an individual’s right to equal protection.... There is no

evidence from which the court may infer that the defendants’ asserted reasons for delaying

the construction of a sweat lodge at the [prison] were a pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985).

       Inmates are not a protected class under the Equal Protection Clause. Webber v.

Crabtree, 158 F.3d 460, 461 (9th Cir. 1998). As a result, claims of dissimilar treatment of

inmates are subject to a rational basis inquiry. See Heller v. Doe, 509 U.S. 312, 319-20

(1993). In a rational basis analysis, the relevant inquiry is whether Defendants’ action is

“patently arbitrary and bears no rational relationship to a legitimate governmental interest.”

Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir. 1987) (quotation omitted).

       In addition to the deference inherent in a rational basis inquiry, the Turner analysis

applies to equal protection claims of prisoners and requires an additional layer of deference.

See Walker v. Gomez, 370 F.3d 969, 974 (9th Cir. 2004) (“In the prison context, ... even

fundamental rights such as the right to equal protection are judged by a standard of

reasonableness—specifically, whether the actions of prison officials are reasonably related




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
to legitimate penological interests.” (quotation omitted)). That is, any rational basis for

dissimilar treatment in prison will defeat a prisoner’s equal protection claim. Id.

       B.     Failure-to-Protect Claim against Defendant Christensen

       Plaintiff asserts that Defendant Christensen failed to protect him from attack by

other inmates at EPCF. Christensen allegedly failed to prevent Plaintiff’s transfer despite

being aware that Plaintiff was particularly susceptible to attack by members of the AK and

SVC at EPCF. Compl. at 4. These allegations, liberally construed, appear to state a

plausible Eighth Amendment failure-to-protect claim against Defendant Christensen. Thus,

Plaintiff may proceed on that claim.

       C.     Claims Challenging the Constitutionality of Idaho Code § 20-209H, Which
              Permits Withdrawal of Restitution from Inmate Accounts

       The Complaint asserts that Idaho Code § 20-209H violates the Eighth and

Fourteenth Amendments. Compl. at 6. Section 20-209H requires the Idaho Board of

Correction to set up accounts for all prisoners held in state facilities. It also permits the

Board to withdraw funds from inmates’ accounts where a court has ordered restitution:

              If the court ordered an inmate to make restitution under section
              19-5304, Idaho Code, and the restitution is still owing, then
              twenty percent (20%) of each deposit in the inmate’s account
              shall be paid to the state board of correction who shall, within
              five (5) days after the end of the month, pay such moneys to
              the clerk of the court in which the restitution order was entered
              for payment to the victim.

Idaho Code § 20-209H. Plaintiff asserts that this statute violates the Constitution because

it allows the withdrawal of restitution payments without a specific court order “instructing

IDOC to deduct money” from the particular inmate’s account. Compl. at 6.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
       Idaho Code § 20-209H does not violate the Eighth Amendment. Requiring a

prisoner to pay restitution that has already been ordered does not deprive that prisoner of

“the minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834. The statute

does not allow withdrawal unless there is, in fact, money in the account—20% of zero is

still zero. Further, if the prisoner does have money in the account, the statute does not

permit the Board to withdraw all of it—only 20%. Moreoever, Plaintiff’s basic needs are

paid for by the State during incarceration. Thus, § 20-209H does not violate the Eighth

Amendment.

       Nor does the statute violate due process or equal protection principles. First,

although Plaintiff has a property interest in the money in his prison trust account, Quick v.

Jones, 754 F.2d 1521, 1523 (9th Cir. 1985), he already received all the process to which

he was due. Plaintiff received notice and an opportunity to be heard in the underlying

criminal proceeding that resulted in the restitution order.

       Second, Plaintiff has not plausibly alleged that other, similarly situated inmates

being treated differently with respect to restitution payments being withdrawn from their

prison trust accounts. And providing for payment of restitution for crime victims is

rationally related to a legitimate penological interest. Thus, Plaintiff has not stated a

colorable equal protection claim.

       Finally, the fact that there are “laws in effect that already provide for the collection

of restitution” is irrelevant. Compl. at 6. A state legislature is not prohibited from providing

different means of collection of restitution judgments, or from passing multiple statutes

that govern the same subject matter.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
       For the foregoing reasons, Plaintiff’s constitutional claims regarding § 20-209H

must be dismissed.

       D.     Claims Challenging the Constitutionality of Idaho Code § 20-209(3) and
              (4) and Idaho Code § 20-241A, Which Govern Private Prison Contracts

       Plaintiff asserts that other Idaho statutory sections violate the Due Process Clause.

Idaho Code § 20-209 places the “control, direction and management” of correctional

facilities” with the Board of Correction. Subsections (3) and (4) authorize the Board to

“enter into contracts with private prison contractors” and to promulgate rules and standards

applicable to private prison contractors. Similarly, Idaho Code § 20-241A authorizes the

Board to enter into agreements “with the proper authorities of the United States, another

state, a political subdivision of this state or another state, or a private prison contractor, to

provide for the safekeeping, care, subsistence, proper government, discipline, and to

provide programs for the reformation, rehabilitation and treatment of prisoners.”

       Plaintiff asserts that the Due Process Clause requires a hearing before any inmate is

transferred to an out-of-state private prison facility in accordance with § 20-209(3) and (4)

and § 20-241A. Compl. at 7. Plaintiff is incorrect. A prisoner does not have a liberty interest

in being be housed in a particular facility or in a particular unit within a facility. Meachum

v. Fano, 427 U.S. 215, 255 (1976); McCune v. Lile, 536 U.S. 24, 38 (2002). Therefore,

Plaintiff’s due process claims regarding § 20-209(3), § 20-209(4), and § 20-241A must be

dismissed.

5.     State Law Claims

       Finally, Plaintiff asserts claims under the following Idaho statutory sections:



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
             Idaho Code § 20-241A, which permits contracts with other entities, including
              private prison contractors, for the safekeeping and housing of Idaho inmates.
              Compl. at 4.

             Idaho Code § 19-5305(1) and (2), Idaho Code § 19-4707, and § 19-4708(1)
              and (2)(c), all of which govern the collection of fines, forfeitures, costs, and
              restitution. Compl. at 6.

       However, it does not appear that any of these statutes creates a private right of

action. In Idaho, to determine whether a private cause of action exists under a state statute,

a court must analyze the following factors:

              When a legislative provision protects a class of persons by
              proscribing or requiring certain conduct but does not provide a
              civil remedy for the violation, the court may, if it determines
              that the remedy is appropriate in furtherance of the purpose of
              the legislation and needed to assure the effectiveness of the
              provision, accord to an injured member of the class a right of
              action, using a suitable existing tort action or a new cause of
              action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (emphasis omitted)

(relying on Restatement (Second) of Torts § 874A).

       In Yoakum, the Idaho Supreme Court held that there was no private right of action

under criminal statutes where those statutes were intended to protect the general public and

provided for a criminal punishment, and where there was no indication that the legislature

intended to create a private cause of action or that providing an additional civil remedy was

necessary to assure the effectiveness of the statutes. Id. The same factors exist here with

respect to § 18-313. Therefore, “[i]n the absence of strong indicia of a contrary legislative

intent, [the Court] ... conclude[s] that the legislature provided precisely the remedies it




INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
considered appropriate.” Id. (relying on Middlesex County Sewerage Auth. v. National Sea

Clammers, 453 U.S. 1, 15 (1981).

       The same reasoning applies to the statutes upon which Plaintiff bases his state law

claims in this case. All of the statutes relied on by Plaintiff deal with the governance of

correctional facilities and the enforcement of judgments. As in Yoakum, there is no

indication that the Idaho Legislature intended to create a private right of action under any

of these statutes.

       Because there is no private right of action under the state statutes cited in the

Complaint, Plaintiff’s state law claims are not plausible and must be dismissed.

6.     Conclusion

       Plaintiff may proceed as outlined above. This Order does not guarantee that

Plaintiff’s remaining claim will be successful. Rather, it merely finds that Plaintiff’s Eighth

Amendment failure-to-protect claim against Defendant Christensen is plausible—meaning

that the claim will not be summarily dismissed at this time but should proceed to the next

stage of litigation. This Order is not intended to be a final or a comprehensive analysis of

Plaintiff’s claims.

       Defendants may still file a motion for dismissal or motion for summary judgment if

the facts and law support such a motion. Because (1) prisoner filings must be afforded a

liberal construction, (2) prison officials often possess the evidence prisoners need to

support their claims, and (3) many defenses are supported by incarceration records, an early

motion for summary judgment—rather than a motion to dismiss—is often a more

appropriate vehicle for asserting defenses such as non-exhaustion or entitlement to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
qualified immunity. In such instances, the parties may be required to exchange limited

information and documents directly relevant to the defense at issue.

                                                ORDER

        IT IS ORDERED:

        1.      Plaintiff’s Motion to Withdraw Certain Filed Documents (Dkt. 12) is

                GRANTED. Jay Christensen is REINSTATED as a Defendant in this action.

        2.      Plaintiff may proceed on his Eighth Amendment failure-to-protect claim

                against Defendant Christensen All other claims are DISMISSED. Defendant

                Little is TERMINATED as a party to this action, leaving Christensen as the

                sole Defendant in this case. If Plaintiff later discovers facts sufficient to

                support a claim that has been dismissed, Plaintiff may move to amend the

                complaint to assert such claims.2

        3.      Defendant Christensen will be allowed to waive service of summons by

                executing, or having counsel execute, the Waiver of Service of Summons as

                provided by Fed. R. Civ. P. 4(d) and returning it to the Court within 30 days.

                If Defendant chooses to return the Waiver of Service of Summons, the

                answer or pre-answer motion will be due in accordance with Rule


2
  Any amended complaint must contain all of Plaintiff’s allegations in a single pleading and cannot rely
upon or incorporate by reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a
pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire pleading
as amended. The proposed amended pleading must be submitted at the time of filing a motion to amend.”);
see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An] amended complaint
supersedes the original, the latter being treated thereafter as non-existent.”), overruled in part on other
grounds by Lacey v. Maricopa County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v.
Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by
entering judgment against a party named in the initial complaint, but not in the amended complaint).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
          12(a)(1)(A)(ii). Accordingly, the Clerk of Court will forward a copy of the

          Amended Complaint (Dkt. 7), a copy of this Order, and a Waiver of Service

          of Summons to Mark Kubinski, Deputy Attorney General for the State

          of Idaho, Idaho Department of Corrections, 1299 North Orchard, Ste.

          110, Boise, Idaho 83706, on behalf of Defendant Christensen.

     4.   Should counsel determine that the individual for whom counsel was served

          with a waiver of service is not, in fact, its employee or former employee, or

          that counsel will not be appearing for that individual, it should file a notice

          within the CM/ECF system, with a copy mailed to Plaintiff, identifying that

          service will not be waived.

     5.   If Plaintiff receives a notice indicating that service will not be waived,

          Plaintiff will have an additional 90 days from the date of such notice to file

          a notice of physical service address of Defendant Christensen, or this action

          may be dismissed without prejudice.

     6.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

          issued with this Order.

     7.   Any amended pleadings must be submitted, along with a motion to amend,

          within 150 days after entry of this Order.

     8.   Dispositive motions must be filed no later than 300 days after entry of this

          Order.

     9.   Each party must ensure that all documents filed with the Court are


INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
           simultaneously served upon the opposing party (through counsel if the party

           has counsel) by first-class mail or via the CM/ECF system, pursuant to

           Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

           mailing certificate to each document filed with the court, showing the manner

           of service, date of service, address of service, and name of person upon whom

           service was made.

     10.   The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a document

           to the court, but that the party did not provide a copy of the document

           to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make a

           ruling or take an action of any kind must be in the form of a pleading

           or motion, with an appropriate caption designating the name of the

           pleading or motion, served on all parties to the litigation, pursuant to

           Federal Rule of Civil Procedure 7, 10 and 11, and Local Rules of Civil

           Practice before the United States District Court for the District of

           Idaho 5.1 and 7.1. The Court will not consider requests made in the

           form of letters.

     12.   No party may have more than three pending motions before the Court


INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
           at one time, and no party may file a motion on a particular subject

           matter if that party has another motion on the same subject matter

           currently pending before the Court. Motions submitted in violation of

           this Order may be stricken, summarily denied, or returned to the

           moving party unfiled.

     13.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further notice.

     14.   Pursuant to General Order 324, this action is hereby returned to the Clerk of

           Court for random civil case assignment to a presiding judge, on the

           proportionate basis previously determined by the District Judges, having

           given due consideration to the existing caseload.


                                               DATED: January 16, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
